[ex101formofnonqualifieds001.jpg]
EXHIBIT 10.1 NQSO US 1/2016 ____ __, 201_ Federal Signal Corporation 2015
Executive Incentive Compensation Plan Nonqualified Stock Option Award Agreement
You have been selected to receive this Nonqualified Stock Option Award (“Award”)
pursuant to the Federal Signal Corporation 2015 Executive Incentive Compensation
Plan (the “Plan”), as specified below: Participant: Date of Grant: Date of
Expiration: Number of Option Shares: Exercise Price: Vesting Schedule: Options
shall vest at the times and in the amounts set forth below: ___ on __/__/1_ ___
on __/__/1- ___ on __/__/__ [3-year ratable] This Award is subject to the terms
and conditions prescribed in the Plan and in the Federal Signal Corporation
Nonqualified Stock Option Award Agreement No. 2016 attached hereto and
incorporated herein. Together, this Award and the attached award agreement shall
be referred to throughout each as the “Award Agreement.” IN WITNESS WHEREOF, the
parties have caused this Award Agreement to be executed as of the Date of Grant.
PARTICIPANT: FEDERAL SIGNAL CORPORATION By: Print Name Chief Executive Officer
Signature Address Participant agrees to execute this Award Agreement and return
one copy to Lana Noel at Federal Signal Corporation, 1415 W. 22nd Street, Suite
1100, Oak Brook, IL 60523 within 45 days of the above date or forfeit the stock
option award. Note: If there are any discrepancies in the name or address shown
above, please make the appropriate corrections on this form.



--------------------------------------------------------------------------------



 
[ex101formofnonqualifieds002.jpg]
NQSO US 1/2016 6302300.4 This document constitutes part of the prospectus
covering securities that have been registered under the Securities Act of 1933,
as amended. FEDERAL SIGNAL CORPORATION NONQUALIFIED STOCK OPTION AWARD AGREEMENT
NO. 2016 This Award Agreement, which includes the attached cover page, effective
as of the Date of Grant, represents the grant of nonqualified stock options (the
“Options”) by the Company to the Participant named in this Award Agreement,
pursuant to the provisions of the Plan. The Company established the Plan
pursuant to which, among other things, options, stock appreciation rights,
restricted stock and stock units, stock bonus awards, dividend equivalents
and/or performance compensation awards may be granted to eligible persons. The
Plan and this Award Agreement provide a complete description of the terms and
conditions governing the Options. If there is any inconsistency between the
terms of this Award Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Award Agreement.
All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The Board of Directors and the
Committee have determined that the interests of the Company will be advanced by
encouraging and enabling certain of its employees to own shares of the Stock and
that Participant is one of those employees. NOW, THEREFORE, in consideration of
services rendered and the mutual covenants herein contained, the parties agree
as follows: Section 1. Certain Definitions As used in this Award Agreement, the
following terms shall have the following meanings: A. “Affiliate” means with
respect to any Person, any other Person (other than an individual) that
controls, is controlled by, or is under common control with such Person. The
term “control,” as used in this Award Agreement, means the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. “Controlled” and “controlling” have meanings correlative to the
foregoing. B. “Board of Directors” means the board of directors of the Company.
C. “Code” means the Internal Revenue Code of 1986, as amended. D. “Committee”
means the Compensation and Benefits Committee of the Board of Directors or a
subcommittee or other committee appointed to administer the Plan in accordance
with the Plan. E. “Company” means Federal Signal Corporation, a Delaware
corporation. F. “Date of Expiration” means the date set forth on this Award
Agreement. G. “Date of Grant” means the date set forth on this Award Agreement.
H. “Disability” shall have the meaning ascribed to that term in the Company’s
long-term disability plan applicable to Participant, or if no such plan exists,
at the discretion of the Committee and as determined by the Committee. I.
“Exercise Price” means the exercise price set forth on this Award Agreement. J.
“Option” means the Company’s nonqualified stock options.



--------------------------------------------------------------------------------



 
[ex101formofnonqualifieds003.jpg]
NQSO US 1/2016 2 K. “Participant” means the individual shown as the recipient of
an award of Options, as set forth on this Award Agreement. L. “Person” means a
“person” as such term is used for purposes of 13(d) or 14(d), or any successor
section thereto, of the Securities Exchange Act of 1934, as amended, and any
successor thereto. M. “Stock” means the common stock of the Company. Section 2.
Grant of Stock Options The Company hereby grants to Participant Options to
purchase the number of shares of Stock (“Shares”) set forth in this Award
Agreement, at the stated Exercise Price, which is equal to 100% of the closing
market value of a share of Stock on the Date of Grant, in the manner and subject
to the terms and conditions of the Plan and this Award Agreement. Subject to
Section 12, each Option shall be exercisable into one Share. This grant of
Options shall not confer any right to Participant (or any other participant) to
be granted Options or other awards in the future under the Plan. Section 3.
Exercise of Stock Options Except as hereinafter provided, Participant may
exercise Options held by Participant at any time after the Date of Grant,
provided that any such Options have vested according to the vesting schedule set
forth in this Award Agreement, and provided that no exercise may occur
subsequent to the close of business on the Date of Expiration. Vested Options
held by Participant may be exercised in whole or in part, but not for fewer than
100 Shares at any one time, unless fewer than 100 Shares then remain subject to
the Options, and the Options are then being exercised as to all such remaining
Shares. Participant bears sole responsibility for ensuring that he or she
exercises any vested Options prior to the expiration thereof. Section 4. Option
Period/Limitations on Exercise Except as set otherwise set forth in this Award
Agreement, Participant must exercise all rights under this Award Agreement prior
to the tenth anniversary of the Date of Grant (i.e., the Options will expire
upon the tenth anniversary if not exercised prior to that date). Participant may
sell the Shares acquired via these Options at any time, subject to Company
policy on insider trading and stockholding requirements. Section 5. Termination
of Employment by Death In the event the employment of Participant is terminated
by reason of death, all outstanding Options not yet vested shall become
immediately fully vested and, along with all previously vested Options, shall
remain exercisable at any time prior to the Date of Expiration, or for one year
after the date of death, whichever period is shorter, by such person or persons
as shall have been named as Participant’s beneficiary(ies), or by such persons
that have acquired Participant’s rights under the Options by will or by the laws
of descent and distribution. Section 6. Termination of Employment by Disability
In the event the employment of Participant is terminated by reason of
Disability, all outstanding Options not yet vested shall become immediately
fully vested and, along with all previously vested Options, shall remain
exercisable at any time prior to the Date of Expiration, or for one year after
the date that the Committee determines the definition of Disability to have been
satisfied, whichever period is shorter. Section 7. Termination of Employment by
Retirement In the event the employment of Participant is terminated by reason of
Participant’s retirement on terms and conditions authorized in writing by the
Committee, the Committee may exercise its discretion at or near Participant’s
retirement date to provide that some or all outstanding Options not yet vested
shall become immediately fully vested and, along with all previously vested
Options, shall remain exercisable at any time prior to the Date of Expiration,
or for five years after the date of retirement, whichever period is shorter. In
exercising its discretion under this Section 7, the Committee shall consider
whether Participant: (A) remained employed in good standing with the Company
through Participant’s retirement date; (B) provided reasonable written notice to
the Company of Participant’s intention to retire of no less than 12 weeks; (C)
materially breached any statutory, contractual, or common law duties owed to
Company or any material Company policy, including but not limited to



--------------------------------------------------------------------------------



 
[ex101formofnonqualifieds004.jpg]
NQSO US 1/2016 3 post-employment non-competition, non-solicitation and
confidentiality obligations; and (D) failed in good faith to provide to and
perform for Company all reasonably requested duties and responsibilities in
connection with the transition of Participant’s duties and responsibilities. In
exercising its discretion, the Committee shall also consider: (1) the financial
status of the Company; (2) Company performance; (3) Company stock performance;
and (4) where appropriate, input from Company management. In the event the
Committee does not so exercise its discretion, Participant’s termination of
employment by reason of retirement shall be considered a termination of
employment for other reasons and Section 8 of this Award Agreement shall govern.
Section 8. Termination of Employment for Other Reasons If the employment of
Participant shall terminate for any reason other than the reasons set forth in
Sections 5, 6 or 7 herein, all previously vested Options shall remain
exercisable for a period of three months from the effective date of termination.
For the avoidance of doubt, termination of employment on account of a
Divestiture of a Business Segment shall result in any vested Options remaining
exercisable for a period of three months from the Divestiture Date. Any Options
not yet vested as of the date of termination (after first taking into account
the accelerated vesting provisions of Sections 5, 6, 7, and 10) shall be
forfeited. The transfer of employment of Participant between the Company and any
Affiliate (or between Affiliates) shall not be deemed a termination of
employment for purposes of this Award Agreement. For the avoidance of doubt, in
instances involving the termination of Participant’s employment, the reason for
the termination of Participant’s employment (i.e., death, Disability,
retirement, for other reasons, or Divestiture of Business Segment) shall control
the vesting and exercising implications. For example, Participant’s death or
Disability following Participant’s termination of employment by reason of
retirement shall not impact the vesting or exercising of Options which shall
continue to be governed by Section 7. Section 9. Change-in-Control In the event
Participant is employed by the Company or its Affiliates on a date when a
Change-in-Control occurs, Participant’s right to exercise these Options shall
become immediately fully vested as of the date of the Change-In-Control, and
shall remain exercisable until the Date of Expiration; unless such right of
exercisability is terminated early pursuant to Sections 5 through 8 of this
Award Agreement. Section 10. Acceleration of Vesting of Options in the Event of
Divestiture of Business Segment If the “Business Segment” (as that term is
defined in this Section) in which Participant is primarily employed as of the
“Divestiture Date” (as that term is defined in this Section) is the subject of a
“Divestiture of a Business Segment” (as that term is defined in this Section),
and such divestiture results in the termination of Participant’s employment with
the Company and its Affiliates for any reason, Participant shall immediately
vest in any Options subject to this Award Agreement that have not previously
vested and any such Options shall become immediately exercisable as of the
Divestiture Date. In accordance with Section 8 above, any Options for which
vesting is accelerated under this Section 10, and any Options that have vested
prior to the Divestiture Date, shall remain exercisable for a period of three
months from the Divestiture Date For purposes of this Award Agreement, the term
“Business Segment” shall mean a business line which the Company treats as a
separate operating segment under the segment reporting rules under U.S.
generally accepted accounting principles, which currently includes the
following: Safety and Security Systems Group and Environmental Solutions Group.
Likewise, the term “Divestiture Date” shall mean the date that a transaction
constituting a Divestiture of a Business Segment is finally consummated. For
purposes of this Award Agreement, the term “Divestiture of a Business Segment”
means the following: A. When used with a reference to the sale of stock or other
securities of a Business Segment that is or becomes a separate corporation,
limited liability company, partnership or other separate business entity, the
sale, exchange, transfer, distribution or other disposition of the ownership,
either beneficially or of record or both, by the Company or one of its
Affiliates to “Nonaffiliated Persons” (as that term is defined in this Section)
of 100% of either (i) the then-outstanding common stock (or the equivalent
equity interests) of the Business Segment or (ii) the combined voting power of
the then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; B. When used with reference to the merger or
consolidation of a Business Segment that is or becomes a separate corporation,
limited liability company, partnership or other separate business entity, any
such transaction



--------------------------------------------------------------------------------



 
[ex101formofnonqualifieds005.jpg]
NQSO US 1/2016 4 that results in Nonaffiliated Persons owning, either
beneficially or of record or both, 100% of either (i) the then- outstanding
common stock (or the equivalent equity interests) of the Business Segment or
(ii) the combined voting power of the then-outstanding voting securities of the
Business Segment entitled to vote generally in the election of the board of
directors or the equivalent governing body of the Business Segment; or C. When
used with reference to the sale of the assets of the Business Segment, the sale,
exchange, transfer, liquidation, distribution or other disposition of all or
substantially all of the assets of the Business Segment necessary or required to
operate the Business Segment in the manner that the Business Segment had been
operated prior to the Divestiture Date. For purposes of this Award Agreement,
the term “Nonaffiliated Persons” shall mean any persons or business entities
which do not control, or which are not controlled by or under common control
with, the Company. Section 11. Restrictions on Transfer Unless determined
otherwise by the Committee pursuant to the terms of the Plan, these Options may
not be sold, transferred, alienated, assigned, pledged, encumbered or otherwise
hypothecated, other than by will or by the laws of descent and distribution.
Further, these Options shall be exercisable during Participant’s lifetime only
by Participant or Participant’s legal representative. Section 12. Adjustment in
Certain Events If there is any change in the Stock by reason of stock dividends
or other distribution (whether in the form of securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, combination, repurchase or exchange of
Shares or other securities of the Company, or other similar corporate
transaction or event, or changes in applicable rules, rulings, regulations or
other requirements of any governmental body or securities exchange, the
Committee may, in its sole discretion, make such adjustments to these Options
that it deems necessary or appropriate and as it may deem equitable in
Participant’s rights. Section 13. Method of Exercise and Form of Payment Options
that have become exercisable may be exercised by delivery of timely written
notice to the Company at its executive offices, addressed to the attention of
the Company’s Corporate Secretary. Such notice: (A) shall be signed by
Participant or his or her legal representative; (B) shall specify the number of
Options being exercised and thus the number of full Shares then elected to be
purchased with respect to the Options; and (C) shall be accompanied by payment
(or promise to pay, as applicable) in full of the Exercise Price of the Shares
to be purchased (along with an amount equal to any federal, state, local, and
non-U.S. income and employment taxes required to be withheld). The Exercise
Price shall be payable: (a) in cash, check, cash equivalent and/or shares of
Stock valued at the Fair Market Value at the time the Option is exercised
(including, pursuant to procedures approved by the Committee, by means of
attestation of ownership of a sufficient number of shares of Stock in lieu of
actual delivery of such shares to the Company); or (b) by such other method as
the Committee may permit in its sole discretion, including without limitation:
(i) in other property having a fair market value on the date of exercise equal
to the Exercise Price, (ii) if there is a public market for the shares of Stock
at such time, by means of a broker-assisted “cashless exercise” pursuant to
which the Company is delivered a copy of irrevocable instructions to a
stockbroker to sell the Shares otherwise deliverable upon the exercise of the
Option and to deliver promptly to the Company an amount equal to the Exercise
Price, or (iii) by a “net exercise” method whereby the Company withholds from
the delivery of the Shares for which the Option was exercised that number of
Shares having a Fair Market Value equal to the aggregate Exercise Price for the
Shares for which the Option was exercised. Any fractional Shares shall be
settled in cash. The Company shall deliver to Participant evidence of book entry
Shares, or upon Participant’s request, Share certificates in an appropriate
amount based upon the number of Shares purchased under the Option. The Company
shall maintain a record of all information pertaining to Participant’s rights
under this Award Agreement, including the number of Shares for which the Options
are exercisable. If all of the Options granted pursuant to this Award Agreement
have been exercised, this Award Agreement shall be null and void.



--------------------------------------------------------------------------------



 
[ex101formofnonqualifieds006.jpg]
NQSO US 1/2016 5 Section 14. Beneficiary Designation Participant may designate a
beneficiary or beneficiaries (contingently or successively) to receive any
benefits that may be payable under this Award Agreement in the event of
Participant’s death and, from time to time, may change his or her designated
beneficiary (a “Beneficiary”). A Beneficiary may be a trust. A Beneficiary
designation shall be made in writing in a form prescribed by the Company and
delivered to the Company while Participant is alive. Section 15. Stockholder
Rights Participant shall have no rights as a stockholder of the Company with
respect to the Shares subject to this Award Agreement until such time as the
Exercise Price has been paid, and the Shares have been issued and delivered to
Participant. Section 16. Tax Withholding The Company shall have the power and
the right to deduct or withhold, or require Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including
Participant’s FICA obligation), domestic or foreign, required by law to be
withheld with respect to any exercise of Participant’s rights under this Award
Agreement. Participant may elect, subject to any procedural rules adopted by the
Committee, to satisfy the minimum statutory withholding requirement, in whole or
in part, by having the Company withhold Shares having an aggregate fair market
value on the date the tax is to be determined, equal to such minimum statutory
withholding tax. Section 17. Section 409A This Award Agreement shall be
construed consistent with the intention that it be exempt from Section 409A of
the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”) as a stock right. However, notwithstanding any other provision of the
Plan or this Award Agreement, if at any time the Committee determines that this
Award (or any portion thereof) may be subject to Section 409A, the Committee
shall have the right in its sole discretion (without any obligation to do so or
to indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan or this Award Agreement, or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate either for this Award to be exempt from the application of Section
409A or to comply with the requirements of Section 409A. Section 18.
Continuation of Employment This Award Agreement shall not confer upon
Participant any right to continuation of employment by the Company or its
Affiliates, nor shall this Award Agreement interfere in any way with the
Company’s or its Affiliates’ right to terminate Participant’s employment at any
time. Section 19. Entire Award; Amendment This Award Agreement and the Plan
constitute the entire agreement between the parties with respect to the terms
and supersede all prior written or oral negotiations, commitments,
representations and agreements with respect thereto. The terms and conditions
set forth in this Award Agreement may only be modified or amended in writing,
signed by both parties. Section 20. Severability In the event any one or more of
the provisions of this Award Agreement shall be held invalid, illegal or
unenforceable in any respect in any jurisdiction, such provision or provisions
shall be automatically deemed amended, but only to the extent necessary to
render such provision or provisions valid, legal and enforceable in such
jurisdiction, and the validity, legality and enforceability of the remaining
provisions of this Award Agreement shall not in any way be affected or impaired
thereby. Section 21. Miscellaneous A. This Award Agreement and the rights of
Participant hereunder are subject to all the terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. The
Committee shall have the right to impose such restrictions



--------------------------------------------------------------------------------



 
[ex101formofnonqualifieds007.jpg]
NQSO US 1/2016 6 on any Shares acquired pursuant to these Options, as it may
deem advisable, including, without limitation, restrictions under applicable
federal securities laws, under applicable federal and state tax law, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Award Agreement, all of which shall be
binding upon Participant. B. The Committee may terminate, amend, or modify the
Plan; provided, however, that no such termination, amendment, or modification of
the Plan may materially and adversely affect Participant’s rights under this
Award Agreement, without the written consent of Participant. C. Participant
agrees to take all steps necessary to comply with all applicable provisions of
federal and state securities and tax laws in exercising his or her rights under
this Award Agreement. D. This Award Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required. E. This Award (including
any proceeds, gains or other economic benefit actually or constructively
received by Participant upon any receipt or exercise of any Award or upon the
receipt or resale of any Shares underlying the Award) shall be subject to the
provisions of any clawback policy currently or subsequently implemented by the
Company to the extent set forth in such policy. F. All obligations of the
Company under the Plan and this Award Agreement, with respect to these Options,
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company. G. To the extent not preempted by federal law, this Award Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to principles of conflict of law.



--------------------------------------------------------------------------------



 
[ex101formofnonqualifieds008.jpg]
NQSO US 1/2016 7 FEDERAL SIGNAL CORPORATION NONQUALIFIED STOCK OPTION AWARD
BENEFICIARY DESIGNATION Participant: Social Security No.: Address: Date of
Birth: Participant hereby designates the following individual(s) or entity(ies)
as his or her beneficiary(ies) pursuant to the Federal Signal Corporation 2015
Executive Incentive Compensation Plan (Insert Name, Social Security Number,
Relationship, Date of Birth and Address of Individuals and/or fully identify any
trust beneficiary by the Name of the Trust, Date of Execution of the Trust, the
Trustee’s Name, the address of the trust, and the employer identification number
of the trust): Primary Beneficiary(ies) Contingent Beneficiary(ies) Participant
hereby reserves the right to change this Beneficiary Designation, and any such
change shall be effective when the Participant has executed a new or amended
Beneficiary Designation form, and the receipt of such form has been acknowledged
by the Company, all in such manner as specified by the Company from time to
time, or on a future date specified by any such new or amended Beneficiary
Designation form. IN WITNESS WHEREAS, the parties have executed this Beneficiary
Designation on the date designated below. Date: , Signature of Participant
Received: FEDERAL SIGNAL CORPORATION Date: , By:



--------------------------------------------------------------------------------



 